FLANIGAN, Judge.
The Director of Revenue entered an order, effective April 15, 1994, suspending the driver’s license of Carl Hager. Pursuant to § 302.311 RSMo 1994, V.A.M.S., Hager filed a timely appeal to the circuit court of the county of his residence. On May 12, 1994, after a hearing at which evidence was received, the trial court entered a judgment reversing the Director’s order of suspension. The Director appeals.
In connection with this appeal, the Director requested a transcript of the evidence, but no transcript had been made. The record on appeal, through no fault of the Director, does not contain a transcript of the evidence. This omission requires reversal and remand. Sellenriek v. Director of Revenue, 826 S.W.2d 338, 342[4] (Mo. banc 1992) (appeal in “the seventh case”); Hertel v. Director of Revenue, 887 S.W.2d 775 (Mo.App.1994); Vogel v. Director of Revenue, 804 S.W.2d 432, 434-435[2] (Mo.App.1991).
The judgment is reversed and the cause remanded for further proceedings consistent with this opinion.
SHRUM, C.J., and MONTGOMERY, J., concur.